IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


ROLAND MA,                      )               No. 81465-6-I
                                )
                 Appellant,     )
                                )               DIVISION ONE
                 v.             )
                                )
GALLERY BELLTOWN                )               UNPUBLISHED OPINION
CONDOMINIUM ASSOCIATION,        )
                                )
                 Respondent,    )
                                )
THE CWD GROUP, INCORPORATED, )
AS THE REGISTERED AGENT OF      )
GALLERY BELLTOWN                )
CONDOMINIUM ASSOCIATION AND )
PROPERTY MANAGEMENT             )
COMPANY; AND HUB                )
INTERNATIONAL NORTHWEST LLC, )
THE LIABILTIY INSURANCE CARRIER )
OF GALLERY BELLTOWN             )
CONDOMINIUM PROPERTIES,         )
                                )
                 Defendants.    )
                                )

      MANN, C.J. — Roland Ma appeals the trial court’s dismissal of his complaint

against Gallery Belltown Condominium Association, the homeowners’ association for

the condominium where Ma resides. Despite multiple admonitions from this court, Ma’s

appellate brief fails to comply with the Rules of Appellate Procedure (RAPs), including

by repeatedly referencing materials outside the record. Additionally, Ma does not
No. 81465-6-I/2

advance any meaningful argument in support of reversal. Accordingly, we affirm.

                                          FACTS

       In October 2019, Ma filed a pro se complaint naming among others the

association; The CWD Group, Incorporated, the association’s registered agent; and

HUB International Northwest LLC, the association’s insurance carrier. Ma’s complaint

alleged “[u]npaid damages to the unit [of] about $16k”; it also alleged that the

defendants unlawfully provided his unit’s keys to a law enforcement officer. The

complaint did not set forth any additional facts, and it did not specify any causes of

action. The association and The CWD Group (collectively the HOA) moved to dismiss

the complaint for failure to state a claim and the superior court granted the motion. In its

order, the court stated that dismissal would be without prejudice, provided that Ma “has

one[ ]week from the date of this order to file a motion to amend his Complaint.” If Ma

failed to do so, the dismissal would be with prejudice.

       Ma subsequently moved to amend his complaint. In his proposed amended

complaint, Ma named the HOA and HUB International as defendants and alleged that

he incurred nearly $16,000 in damages related to repair work completed in his unit

following an August 2019 water damage incident. The HOA opposed Ma’s motion to

amend, arguing that amendment would be futile because even Ma’s proposed amended

complaint failed to state a claim. The superior court, apparently agreeing, entered an

order denying Ma’s motion to amend and dismissed Ma’s original complaint with

prejudice. No appeal was taken from that order.

       In March 2020, Ma filed another pro se complaint against the HOA and HUB

International. The March 2020 complaint is identical in all material respects to Ma’s

                                            -2-
No. 81465-6-I/3

proposed amended complaint from the earlier litigation. Like Ma’s proposed amended

complaint, the March 2020 complaint alleged damages related to the repair work in

Ma’s unit following an August 2019 water damage incident. The HOA and HUB

International moved to dismiss Ma’s complaint under CR 12(b)(6), arguing that Ma’s

claims were barred by res judicata because they involved the same incident, parties,

and causes of action as his earlier complaint. The defendants also argued that Ma’s

claims were barred by collateral estoppel.

        In response to the motion to dismiss, Ma asserted among other things that his

March 2020 complaint alleged damages related to not only the August 2019 water

damage incident, but also another incident that occurred on February 2, 2020.

        In May 2020, after hearing oral argument from the parties, the trial court granted

the defendants’ motion and dismissed Ma’s complaint with prejudice. In doing so, the

court observed that although Ma asserted that his March 2020 complaint was different

from his October 2019 complaint in that it encompassed damages from a February

2020 incident, “the complaint in this case has no such allegations.” The court stated

that Ma’s prior case was “in all important ways . . . identical to the current case,” and

“the basis for the prior case appears to be the same as the basis for the current case

and that is not permitted.” The court stated further, “Whether or not [Ma] articulated his

prior complaint well or poorly, he only has one opportunity to make his case and cannot

file a subsequent action when he fails at the first.”

        Ma appeals. 1


        1 Ma filed a notice of discretionary review. On July 8, 2020, a commissioner of this court ruled
that the notice of discretionary review would have the effect of a notice of appeal given the nature of the
order of which Ma sought review.
                                                     -3-
No. 81465-6-I/4

                                        ANALYSIS

       As a pro se litigant, Ma is held to the same standards as an attorney and must

comply with all procedural rules on appeal. In re Marriage of Olson, 69 Wn. App. 621,

626, 850 P.2d 527 (1993). Among these rules is RAP 10.3(a)(6), under which an

appellant must provide “argument in support of the issues presented for review,

together with citations to legal authority and references to relevant parts of the record.”

Failure to support assignments of error with legal arguments precludes review; so may

failure to comply with procedural rules. Howell v. Spokane & Inland Empire Blood Bank,

117 Wn.2d 619, 624, 818 P.2d 1056 (1991); State v. Marintorres, 93 Wn. App. 442,

452, 969 P.2d 501 (1999). Similarly, arguments that are not supported by references to

the record, meaningful analysis, or citation to pertinent authority need not be

considered. Norcon Builders, LLC v. GMP Homes VG, LLC, 161 Wn. App. 474, 486,

254 P.3d 835 (2011); Cowiche Canyon Conservancy v. Bosley, 118 Wn.2d 801, 809,

828 P.2d 549 (1992).

       Here, Ma asserts that the “primary questions in this appeal” are “(1) whether a

declaration . . . amended by three board members can be enforceable or not” and

“(2) whether the amended declaration, amended articles and the amended bylaws of a

homeowners’ association, do grant the jurisdiction to three Board members of the

association for any personally liable matters.” Ma assigns error to the trial court’s

dismissal of his case before the parties could argue the merits of these issues. But he

fails to support this assignment of error with meaningful analysis or citations to pertinent

legal authority. Instead, the “argument” section of Ma’s brief is focused entirely on the



                                             -4-
No. 81465-6-I/5

merits of his underlying claims. Additionally, despite multiple admonitions from this

court to refer to the record, 2 Ma fails to cite to the record in support of his arguments.

Rather, Ma repeatedly refers to materials in an attached appendix that are not of record

in this appeal. See RAP 10.3(a)(8) (“An appendix may not include materials not

contained in the record on review without permission from the appellate court, except as

provided in rule 10.4(c).”). Under the authorities cited above, the foregoing failures are

fatal to Ma’s appeal. And to the extent that Ma renews his argument that his March

2020 complaint should not have been dismissed because it raised claims related to

water damage incidents other than the August 2019 incident, the trial court correctly

observed that Ma’s complaint asserts no such claims.

        Affirmed.




WE CONCUR:




          2 Ma filed an opening brief on December 7, 2020. The clerk of this court returned it for failure to

comply with the RAPs. The clerk’s letter included a checklist that explained among other things that
references must be to the record and not to appendices, and that appendices may not include materials
outside the record without permission from this court.
          Ma filed another opening brief on December 28, 2020. It, too, was returned for failure to comply
with the RAPs. In the commissioner’s January 5, 2021 notation ruling to that effect, the commissioner
stated, “Among other things, each factual assertion in the brief must be supported by a reference to the
record (specific pages of the clerk’s papers and report of proceedings), not to a separate appendix.” The
ruling also stated that Ma’s case would be dismissed without further notice if he did not file an opening
brief in compliance with the RAPs by January 25, 2021.
          Ma filed a third opening brief on January 19, 2021. As a commissioner noted in a subsequent
ruling, “[d]espite the specific instructions provided in the January 5 ruling, the eight-page brief still
attaches a 500 plus page appendix and refers to the attached documents, instead of the clerk’s papers or
report of proceedings.” The commissioner ruled that the brief would be accepted but stated that “the
deficiencies in [the] brief may preclude review and may be a basis for sanctions.”

                                                     -5-